Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the first terminal device" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 9, 11 – 18, 20 – 27, 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoang et al. (US 2021/0243749 A1).
Regarding claim 1, Hoang teaches a sidelink communication method, comprising: receiving, by a first terminal device (Fig. 1A: WTRU 102a), a sidelink channel sent by a second terminal device (Fig. 1A: WTRU 102b; paragraphs 79-80: vehicle type WTRU in LTE V2X performs sensing and resource selection as follows… to decode one or more SCIs sent from one or more other WTRUs. Further described in paragraph 151: A WTRU may perform sensing by decoding an SCI and SCI_Notification); and determining, by the first terminal device, a transmission resource of a sidelink reference signal according to a transmission resource of the sidelink channel (paragraph 151: A WTRU may perform sensing by decoding an SCI and SCI_Notification. The WTRU may use RSRP/RSSI/RSCP of the SCI or SCI_Notification resource to determine the availability of the PSSCH resource indicated by the corresponding SCI or SCI_Notification. Also described in paragraphs 79-80 and 152-153). 
Regarding claims 2, 12, 21 and 30, Hoang teaches the method of claim 1, wherein determining, by the first terminal device, the transmission resource of the sidelink reference signal according to the transmission resource of the sidelink channel, comprises: determining, by the first terminal device, a time domain resource of the paragraph 79: frequency and time; paragraph 86: time domain); and/or determining, by the first terminal device, a frequency domain resource of the sidelink reference signal according to a frequency domain resource of the sidelink channel (paragraph 79: frequency and time; paragraph 85: frequency domain). 
Regarding claim 3, 13 and 22, Hoang teaches the method of claim 2, wherein determining, by the first terminal device, the time domain resource of the sidelink reference signal according to the time domain resource of the sidelink channel, comprises: determining, by the first terminal device, a slot in which the sidelink reference signal is located according to a slot in which the sidelink channel is located (paragraph 150: the WTRU may perform resource selection for PSSCH and/or PSCCH first, and then the WTRU may perform resource selection for SCI_Notification considering the time gap restriction offset. Specifically, the WTRU may be configured to select the resource selection window for PSSCH and/or PSCCH in the range [n+T1+offset+delta, n+T2], where the delta may be determined based on the QoS of the data, for example, latency, priority, and reliability and/or congestion level of the resource pool, for example, CBR. Assume that the resource for PSSCH and/or PSCCH transmission may occur at slot n+T, the WTRU then may perform resource selection for SCI_Notification(s) in the range [n+T1, n+T-offset]). 
Regarding claim 4, 14 and 23, Hoang teaches the method of claim 2, wherein determining, by the first terminal device, the frequency domain resource of the sidelink reference signal according to the frequency domain resource of the sidelink channel, comprises: determining, by the first terminal device, a frequency domain starting paragraph 230: size of frequency resource; paragraphs 225, 241). 
Regarding claim 5, 15 and 24, Hoang teaches the method of claim 2, further comprising: determining, by the first terminal device, at least one type of following information: a time domain symbol occupied by the sidelink reference signal in a slot, a frequency domain starting position of the sidelink reference signal, and a frequency domain resource length of the sidelink reference signal, according to pre-configuration information, or configuration information of a terminal device except for the first terminal device (paragraph 230: size of frequency resource; paragraphs 150, 158, 163, 225, 241). 
Regarding claim 6 and 25, Hoang teaches the method of claim 1, further comprising: obtaining, by the first terminal device, sidelink control information (SCI) sent by the second terminal device (paragraphs 79-80: vehicle type WTRU in LTE V2X performs sensing and resource selection as follows… to decode one or more SCIs sent from one or more other WTRUs. Further described in paragraph 151: A WTRU may perform sensing by decoding an SCI and SCI_Notification); determining, by the first terminal device, the transmission resource of the sidelink reference signal according to the transmission resource of the sidelink channel, comprises: determining, by the first terminal device, the transmission resource of the sidelink reference signal according to the SCI and the transmission resource of the sidelink channel (paragraph 151: A WTRU may perform sensing by decoding an SCI and SCI_Notification. The WTRU may use RSRP/RSSI/RSCP of the SCI or SCI_Notification resource to determine the availability of the PSSCH resource indicated by the corresponding SCI or SCI_Notification. Also described in paragraphs 79-80 and 152-153). 
Regarding claim 7, Hoang teaches the method of claim 6, wherein the SCI is used for indicating a time domain resource of the sidelink reference signal and/or a frequency domain resource of the sidelink reference signal (paragraph 238: FIG. 13 is a timing diagram 1300 which illustrates a WTRU determining the availability of a pattern based on decoding an SCI or SCI_Notification 1312. In FIG. 13, the x-axis represents time 1302 and the y-axis represents frequency 1304. Three subchannels 1306-1310 are illustrated in frequency 1304… Specifically, if the WTRU may decode an SCI or an SCI_Notification 1312 which reserves a transmission pattern and RSSI /RSRP). 
Regarding claim 8, 16 and 26, Hoang teaches the method of claim 6, wherein determining, by the first terminal device, the transmission resource of the sidelink reference signal according to the SCI and the transmission resource of the sidelink channel, comprises: determining, by the first terminal device, the transmission resource of the sidelink reference signal according to the transmission resource of the sidelink channel when the SCI indicates to send the sidelink reference signal (paragraphs 79 and paragraph 80: From decoding the SCI(s), the WTRU may have information of the forward booking PSSCH. Further described in paragraph 151: A WTRU may perform sensing by decoding an SCI and SCI_Notification. The WTRU may use RSRP/RSSI/RSCP of the SCI or SCI_Notification resource to determine the availability of the PSSCH resource indicated by the corresponding SCI or SCI_Notification. Also described in paragraphs 152-153). 
Regarding claim 9, 18 and 27, Hoang teaches the method of claim 1, wherein the sidelink channel comprises a physical sidelink control channel (PSCCH) (paragraph 79: PSCCH contains the sidelink control information (SCI)). 
Regarding claim 11, Hoang teaches a sidelink communication method, comprising: determining, by a second terminal device (Fig. 1A: WTRU 102a), a transmission resource of a sidelink reference signal according to a transmission resource of a sidelink channel (paragraph 151: A WTRU may perform sensing by decoding an SCI and SCI_Notification. The WTRU may use RSRP/RSSI/RSCP of the SCI or SCI_Notification resource to determine the availability of the PSSCH resource indicated by the corresponding SCI or SCI_Notification. Also described in paragraphs 79-80 and 152-153); and receiving, by the second terminal device, the sidelink reference signal on the transmission resource of the sidelink reference signal (paragraph 151: A WTRU may perform sensing by decoding an SCI and SCI_Notification. The WTRU may use RSRP/RSSI/RSCP of the SCI or SCI_Notification resource to determine the availability of the PSSCH resource indicated by the corresponding SCI or SCI_Notification. Further described in paragraph 152: The WTRU may determine the availability of the referred PSSCH and/or PSCCH resource by comparing the RSRP/RSSI/RSCP measured in the SCI or SCI_Notification resource with a threshold). 
Regarding claim 17, Hoang teaches the method of claim 16, wherein the SCI comprises an indication field, wherein the indication field is used for indicting the first terminal device to send the sidelink reference signal (paragraph 151: A WTRU may perform sensing by decoding an SCI and SCI_Notification. The WTRU may use RSRP/RSSI/RSCP of the SCI or SCI_Notification resource to determine the availability of the PSSCH resource indicated by the corresponding SCI or SCI_Notification. Further described in paragraph 204). 
Regarding claim 20, Hoang teaches the same limitations described above in the rejection of claim 1. Hoang further teaches terminal device (Figs. 1A and 1B: WTRU 102a), wherein the terminal device is a first terminal device (see Fig. 1A; paragraph 80), comprising a transceiver (Fig. 1B: 120), a processor (118) and a memory (130/132), wherein the memory is configured to store a computer program, and the processor is configured to call and run the computer program stored in the memory to control the terminal device (paragraph 255: the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor). 
Regarding claim 29, Hoang teaches the same limitations described above in the rejection of claim 11. Hoang further teaches terminal device (Figs. 1A and 1B: WTRU 102a), wherein the terminal device is a second terminal device (see Fig. 1A; paragraph 80), comprising a transceiver (Fig. 1B: 120), a processor (118) and a memory (130/132), wherein the memory is configured to store a computer program, and the processor is configured to call and run the computer program stored in the memory to control the terminal device (paragraph 255: the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hoang et al. (US 2021/0243749 A1) in view of Osawa et al. (US 2021/0258887 A1).
Regarding claims 10, 19 and 28, Hoang teaches the method of claim 1, but fails to explicitly disclose wherein the sidelink reference signal comprises a sidelink channel state information reference signal (CSI-RS) or a sidelink phase tracking reference signal (PT-RS).
However, Osawa teaches wherein the sidelink reference signal comprises a sidelink channel state information reference signal (CSI-RS) or a sidelink phase tracking reference signal (PT-RS) (paragraph 34: SL-CSI-RS (Sidelink-channel state information-reference signal); paragraph 39: PTRS (Phase tracking reference signal)). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hoang’s method by incorporating the teachings of Osawa, for the purpose of enabling communication according to a specified reference signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462